IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 00-21031
                          Conference Calendar


JUAN VALENZUELA FLORES,

                                           Plaintiff-Appellant,

versus

LUTHER A. MASTERS; DR. MASTER; DR. VICTOR
ZIMA; CAPTAIN JAMES; CHARLES K; SERGEANT WILLIAMS;
DONALD G,

                                           Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-98-CV-1973
                       --------------------
                          April 12, 2001

Before JOLLY, HIGGINBOTHAM, and JONES, Circuit Judges.

PER CURIAM:*

     Juan Valenzuela Flores, Texas prisoner # 608260, appeals the

dismissal of his 42 U.S.C. § 1983 action for failure to state a

claim upon which relief may be granted.    The appellant argues

that his back problem was aggravated because he was required to

work more than four hours per day and that the defendants did not

grant his request for a four-hour work day restriction until

after he threatened to file suit against them.    He does not

dispute that his current work restrictions include: a four-hour


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 00-21031
                                  -2-

work day; no lifting over 25 pounds; no squatting; no walking on

wet, uneven surfaces; no working around machines with moving

parts; no exposure to loud noises; and no work requiring complex

instructions.    Even if the appellant’s allegations are taken as

true, he has not alleged a constitutional violation as he does

not allege that prison officials knowingly forced him to perform

work assignments which were inconsistent with his work

restrictions or that they knowingly imposed work restrictions

that were beyond his physical capabilities.     See Jackson v. Cain,

864 F.2d 1235, 1246 (5th Cir. 1989); Mendoza v. Lynaugh, 989 F.2d

191, 194 (5th Cir. 1993).    Even if the defendants were negligent

in establishing his work restrictions or making his job

assignment, such negligence is not unconstitutional.     See

Jackson, 864 F.2d at 1246.    Therefore, the district court did not

err in dismissing his action for failure to state a claim upon

which relief may be granted.    The appellant’s conclusional

allegations that he was treated differently from nondisabled

prisoners do not state an equal protection claim as he has not

alleged any specific facts to show when or how he was treated

differently from other nondisabled prisoners.    See Mayabb v.

Johnson, 168 F.3d 863, 870 (5th Cir.)(a violation of equal

protection occurs only when the governmental action in question

classifies or distinguishes between two or more relevant persons

or groups, or when a classification impermissibly interferes with

a fundamental right), cert. denied, 528 U.S. 969 (1999).

     AFFIRMED.